 1   NOAH G. BLECHMAN (State Bar No. 197167)
     noah.blechman@mcnamaralaw.com
 2   CAMEREN N. RIPOLI (State Bar No. 318045)
     cameren.ripoli@mcnamaralaw.com
 3   MCNAMARA, NEY, BEATTY, SLATTERY,
     BORGES & AMBACHER LLP
 4   3480 Buskirk Avenue, Suite 250
     Pleasant Hill, :CA 94523
 5   Telephone: (925) 939-5330
     Facsimile: (925) 939-0203
 6
     Attorneys for Defendants
 7   CITY OF PITTSBURG, CITY OF PITTSBURG POLICE
     CHIEF BRIAN ADDINGTON, PITTSBURG POLICE
 8   OFFICERS ERNEST MEJIA, JASON WAITE, WILLIE
     GLASPER, GABRIEL PALMA, JONATHAN ELMORE,
 9   PATRICKBERHAN
10                                 UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA



     HUMBERTO MARTINEZ, Deceased,                  Case No. Cl 7-04246 RS
     through his Co0Successors in Interest,
     H.R.M., Jr., a:minor through his mother and   STIPULATION AND ORDER
     Next Friend Priscilla Sandoval                SHORTENING THE TIME FOR (1)
     Vanarendonk, individually and as successor    DEFENDANTS' MOTION TO STAY
     in interest for HUMBERTO ROSARIO              PROCEEDINGS PENDING RESOLUTION
     MARTINEZ, Deceased, and A.M., a minor,        OF INTERLOCUTORY APPEAL AND (2)
     through her mother and Next Friend Tina       PLAINTIFFS' MOTION TO CERTIFY
     Anglin, individually and as successor in      APPEAL AS FRIVOLOUS
     interest for HUMBERTO ROSARIO
     MARTINEZ, Deceased; and JAMIE ANN             Judge: Hon. Richard Seeborg
     COX, individually,

                    Plaintiffs,                    PTC Date:     April 24, 2019
                                                   Trial Date:   May 6, 2019
21          vs.

22   CITY OF PITTSBURG, a public entity;
     CITY OF PITTSBURG POLICE CHIEF
23   BRIAN ADDINGTON, in his individual
     and official capacities; PITTSBURG
24   POLICE OFFICERS ERNEST MEJIA,
     JASON WAITE, WILLIE GLASPER,
25   GABRIEL PALMA, JONATHAN
     ELMORE, PATRICKBERHAN, and
26   DOES 1-10, Jointly and severally,

27                  Defendants.

28

     STIPULATION AND ORDER SHORTENING TIME FOR
     PARTIES' MOTIONS, CI7-042446 RS
          TBD




3/25/19
